           Case 1:17-cv-12473-NMG Document 90 Filed 10/23/18 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


COMPLAINT OF WOODS HOLE,                         )
MARTHA’S VINEYARD AND                            )              Case No.: 17-12473-NMG
NANTUCKET STEAMSHIP                              )
AUTHORITY FOR                                    )
EXONERATION FROM AND/OR                          )              IN ADMIRALTY
LIMITATIONS OF LIABILITY,                        )
CIVIL AND MARITIME                               )

                         Claimant Erin Dancik’s Fed.R.Civ.P. 26 Disclosures

         Claimant Erin Dancik, by her attorney and for Rule 26(a) Disclosures, respectfully sets

forth:

         1(A). The following is generally discoverable:

         (i)        Claimant Erin Dancik, Nantucket, Massachusetts, p: 248-895-7167, is a witness to

the facts of the incident and her resulting injuries.

         (ii)       Claimant Erin Dancik has in her possession medical records related to her injuries

from the incident and has attached them on the enclosed CD (provided to plaintiff, available to

other claimants upon request) as Exhibit 1 as follows:

 Tab #              Medical Provider                 Date

    2           Cape Cod Hospital                         6/17/17

    3           MGH                                       6/28/17
                                                          9/12/17
                                                          9/25/17
                                                          10/4/17
                                                          12/5/17
                                                          7/11/18

    4           Nantucket Cottage Hospital     7/12/17 - 12/19/17

    5           Sandy Walsh                              10/10/17
         Case 1:17-cv-12473-NMG Document 90 Filed 10/23/18 Page 2 of 4



       Claimant Erin Dancik further has in her possession medical bills related to her injuries

from the incident and has attached them on the enclosed CD as Exhibit 2 as follows:

 Tab #         Medical Provider                    Date                  Bill          Total

   1     Cape Cod Hospital                            6/17/17               $990.94

                                                                Total:                  $990.94

   2     Cape Cod Hospital ER Phys                    6/17/17               $230.00

                                                                Total:                  $230.00

   3     Nantucket Cottage Hospital                  6/28/17                $280.00
                                           7/12/17 - 9/05/17              $2,817.00
                                                     7/22/17              $4,317.00
                                          9/13/2017-12/9/17               $3,201.00

                                                                Total:                $10,615.00

   4     MGH                                          9/12/17               $886.00
                                                      9/25/17             $3,301.00
                                                      10/4/17              $289.00
                                                      12/5/17              $289.00
                                                      7/11/18              $289.00

                                                                Total:                 $5,054.00

   5     Sandy Walsh                                 10/10/17               $100.00

                                                                Total:                  $100.00

         TOTAL MEDICAL BILLS:                                                         $16,989.94


       Claimant Erin Dancik further has records relating to her lost wage claim in the amount of

$4,360.50, including a letter from her employer Amy Pallenberg, lost wage forms complete by

Amy Pallenberg Garden Design and Nantucket Book Partners, and relevant paystubs attached on

the enclosed CD as Exhibit 3.


                                               2
          Case 1:17-cv-12473-NMG Document 90 Filed 10/23/18 Page 3 of 4



        Claimant Erin Dancik further has three receipts totaling $482.94 for her out of pocket

expenses related to her lodging for medical treatment attached on the enclosed CD as Exhibit 4.

        Claimant Erin Dancik also has 14 photographs of her injuries attached on the enclosed

CD as Exhibit 5.

        Claimant Erin Dancik will supplement these documents as needed.

        (iii)    Claimant Erin Dancik’s medical bills thus far total $16,989.94. Her lost wages

total $4,360.50. Her out of pocket expenses for medical treatment lodging totals $482.94. She

has also suffered significant and ongoing pain and suffering related to the nerve injuries in her

left hand and soft tissue injuries to her right shoulder/upper arm and right hip. Claim has been

made in the amount of $185,000.00.

        (iv)     Claimant Erin Dancik is not in possession of any such insurance agreements.

        2(A). Claimant Erin Dancik has not yet determined what experts will be called to testify

at the time of trial.

        (E)      Claimant Erin Dancik will supplement the above disclosures as required by the

Court’s order.

                                              Claimant Erin Dancik,
                                              By Her Attorneys,
                                              LAW OFFICES OF SAMUEL A. SEGAL




                                              _____________________________
                                              Samuel A. Segal, Esq.
                                              BBO #679978
                                              75 Arlington St., Ste. 500
                                              Boston, MA 02116
                                              p: 617-383-3542
                                              f: 617-245-5320
                                              sam@segallawmass.com
Dated: October 23, 2018


                                                 3
         Case 1:17-cv-12473-NMG Document 90 Filed 10/23/18 Page 4 of 4



                                      Certificate of Service


        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on October 23, 2018.




                                                     ______________________________
                                                     Samuel A. Segal, Esq.




                                                 4
